Citation Nr: 1448255	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision, in relevant part, denied service connection for bilateral hearing loss.

In response to the Veteran's December 2011 request for a Board hearing at the RO, the Veteran was scheduled for a Travel Board hearing and was notified about the hearing in a March 2014 letter.  Later in March 2014, the Veteran was contacted regarding the hearing, but the Veteran requested to have his case forwarded to the Board for a decision, and thus, the hearing was canceled.

This case was remanded for additional development in May 2014.  As discussed further below, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

By way of background, in September 2014, the RO issued a rating decision granting service connection for hearing loss of the left ear only.  In September 2014, the RO also issued a supplemental statement of the case stating that service connection for right ear hearing loss remains denied.


FINDING OF FACT

Right ear hearing loss was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current right ear hearing loss is not related to service.
CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a standard May 2008 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  In July 2014, information was requested from the Veteran to attempt to request private treatment records, but he did not respond.  Additionally, VA provided audiological examinations in October 2009 and August 2014, addressing the Veteran's hearing loss.  The examinations are adequate for adjudicative purposes.  The examiner, who conducted both of those examinations, reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered a definitive, objective opinion and diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the May 2014 remand directives, the Board is satisfied that there was substantial compliance as the Veteran was provided with the August 2014 VA audiological examination to determine the nature and etiology of any currently present hearing loss.  The VA examiner offered an opinion with complete rationale after considering the Veteran's claims file and audiogram results.  Additionally, regarding the remand directive requesting additional treatment records, VA sent the Veteran a July 2014 notice letter in compliance with that directive.  However, the Veteran submitted a September 2014 waiver indicating the absence of any additional evidence regarding his appeal and asking that the Board proceed with adjudication.  The RO also issued the September 2014 supplemental statement of the case pursuant to the remand directives.  See Stegall, 11 Vet. App. at 268.

The duties to notify and assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision regarding the right ear hearing loss claim.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks service connection for right ear hearing loss.  According to an October 2014 Informal Hearing Presentation, the Veteran contends that his right ear hearing loss is due to acoustic trauma while in the military.  The Board notes that the Veteran's service personnel records show that his military occupational specialty included field wireman and that he completed arms qualification courses.  His exposure to loud noise during service is established.

The Veteran's STRs reveal no complaints or findings of right ear hearing loss.  Instead, his service enlistment and separation examinations, as well as a September 1967 report of medical examination, reveal no ear complaints, hearing complaints, or hearing loss pertaining to the right ear as defined by 38 C.F.R. § 3.385.

The earliest evidence of record that mentions right ear hearing loss is the Veteran's March 2008 claim form received more than 37 years after his separation from active service in November 1969.

Review of the medical evidence of record reveals that the Veteran was shown to have right ear hearing loss at the October 2009 and May 2014 VA examinations, in accordance with 38 C.F.R. § 3.385.  As the Veteran is not shown to have suffered from right ear hearing loss during service or for many years thereafter, the question in this case is whether the Veteran's current right ear hearing loss is related to service, to include the noise exposure therein.  That is nexus evidence is required because the evidence does not show a continuity of symptomatology since service or within a year of service.

The only medical evidence of record addressing the etiology of the Veteran's hearing loss is the VA examiner's opinions provided in the examination reports.  Following review of the claims file and examination of the Veteran, the examiner determined at both examinations that it is less likely than not that the Veteran's current right ear hearing loss was caused by or a result of military noise exposure.  In the 2014 examination report, the examiner stated that there was no significant change in thresholds when comparing the Veteran's enlistment and discharge audiograms.  The examiner cited a 2005 Institute of Medicine study on noise exposure and military service indicating no scientific evidence to support delayed onset of noise-induced hearing loss.

The examiner's opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale for the conclusion reached.  Thus, the Board assigns the examinations great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion in the record to the contrary.

Notably, the examiner provided a positive opinion as to the left ear, which is based on a different factual background.  The STRs show an injury to the left ear and threshold shifts in hearing between entrance and separation.  Thus, it was properly explained why divergent opinions were reached.

While the Veteran believes that his current hearing loss is related to acoustic trauma in service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, diagnosing right ear hearing loss and determining the etiology of such disability requires medical testing and a certain amount of medical expertise to be determined.  Thus, the Veteran's opinion regarding the etiology of his current hearing loss is not competent medical evidence.  Here, the only medical opinions of record conclude that the Veteran's right ear hearing loss is less likely than not related to service.  The Board finds the VA examiner's opinions to be of greater probative value than the Veteran's lay contentions.

In summary, right ear hearing loss was not shown in service or for many years thereafter, and the most probative evidence of record indicates the current right ear hearing loss is not related to service.  Accordingly, service connection for right ear hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


